January 16,         1939



Honorable R. C. Xusrrlowhite                              ?.~
Diatriot  Attormp         *,
Lufkln,  Texa8
Deer Mr. Uurslewhiter                *       -Opinion HO. 115
                                 .                          Law
                                               Ra: !?*rpotisB
               This OffIor la In reoelpt    of your 1ett.m of Januaq
11, 1939,      requesting  an opinion  a8 to whether the Nepotlam Law
prohibits      ths imiplOymnt OS the ss00nd wife of a man whose now
deoeased     first   wire wm3 a eleter   of the wit0 0r a truster or. e
sohool dlstriot.
              Tour letter
                        adviasa  that there Is living  lsaue of
the proposed teaohm’s    husband by hIa first   wife, but thle la
lmmaterlal,  slnoe the proposed tsaohsr’cl   husband evan during
the lire or hle firat rtre was not related to the trustee      wlth-
In the term8 of Artiola   438 of the Penal Coda In that ROII who
are not otherwise  kin to eaoh other do not bdoome related by
afriaity    merely by marrying            rlrterr.  8 0.J. 319.  This pre-
oludes the proposition    thet            thr man*8 seoond rite mm rolatrd
by affinity.
              Ae raid by 0. f. Bleokley               In Oentrrl     RI eta.     00. t*
Robert8,     91 C3a. Sl3, 18 8. t. 316s
                   *The groom and bride leoh eomoa dthln
                    the olrole of $ho other~r kin)
                    but kin end kin em e&Ill no ~Oro
                    related than thay were baroro.~
              You are advised,           therefore,     thet     maoh eaploynmnt       18 BOt
prohIbited     by maid Artfolr           433.
                                                                Youra wry      truly
                                                       ATToItNit? O’itmlUL 01 TEXAS